UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2008 BEST ENERGY SERVICES, INC. (Exact name of registrant specified in its charter) Nevada 333-142350 02-0789714 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1010 Lamar Street, 12th Floor, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (713) 933-2600 (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On March 5, 2008, Best Energy Services, Inc. (the “Company”) granted stock options and shares of restricted stock to two executive officers and stock options to four outside directors.These grants were made pursuant to Section 4(2) of the Securities Act of 1933, as amended.For more information, see Items 5.02 and 8.01 below. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)On March 5, 2008, the Board of Directors of Best Energy Services, Inc. (the “Company”) appointed fellow board member, James W. Carroll, as Executive Vice President and Chief Financial Officer of the Company, effective immediately.On March 5, 2008, Mr. Carroll and the Company executed and delivered an employment agreement (the “Carroll Employment Agreement”).Also on that date, the Company entered into an employment agreement with its chief executive officer, Larry W. Hargrave (the “Hargrave Employment Agreement”). Mr.
